— Order, Supreme Court, New York County (Gabel, J.), entered March 10,- 1981, modified, on the law, to deny defendant-respondent’s motion to amend his answer to assert an affirmative defense of Statute of Frauds and otherwise affirmed, without costs. Defendant-respondent admitted that the advance of money to him as a loan would have been paid by him at any time prior to the expiration of one year. Thus, the transaction is removed from the proscription of the statute, and the projected defense would be fruitless. (See Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 3025, subd [b].) In any event, the loan transaction’s terms are not evident from the record, and payment could have been demanded by plaintiff at any time. Concur — Sullivan, Markewich and Milonas, JJ.; Kupferman, J. P., concurs in the result only.